Judgment of conviction, Supreme Court, Bronx County, rendered November 28, 1972, sentencing defendant-appellant to a term in prison of not less than 15 years nor more than life, unanimously affirmed. In affirming, we join counsel for both sides in their appeal for executive clemency. Defendant was no more than a "millhand” in the operation of a drug-packaging plant. Each of the other defendants similarly concerned pleaded guilty to a lesser charge and the sentence of each was tailored accordingly. No such option was available to the sentencing court because this defendant, who stood trial and was convicted of the Class A felony of possession of a large amount of heroin, was required to be sentenced as above stated (Penal Law, § 70.00, subd 2, par [a]; subd 3, par [a]). We regard this sentence as unduly harsh in these circumstances, but are powerless to disturb it. No other point raised is worthy of consideration. Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Nunez, JJ.